DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach or fairly suggest, a step of having the second target release the metal element M2 therefrom and having the first target release the metal element M1 therefrom during the step of alternately approaching the dielectric substance thereto to form one or more laminate structures on the first metallic layer, the one or more laminate structures each having a first metal sublayer containing the metal element M1 as a main component and a second metal sublayer containing the metal element M2 as a main component, when taken in conjunction with the remaining limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0144873) discloses a thin film capacitor, wherein a second electrode is formed to have a pair of sublayers, but fails to disclose the intermediate layer recited in claim 1. Saita et al. (US 2018/0132355) discloses a thin film capacitor, wherein a second electrode can have as many as three layers, but fails to disclose that the middle layer is formed to have multiple sublayers as required in claim 1. Sakuma et al. (US 5,262,920) discloses a thin film capacitor, wherein a second electrode is formed to have a pair of sublayers, but fails to disclose the intermediate layer recited in claim 1. Saita et al. (US 2013/0342960) discloses a thin film capacitor, wherein a second electrode can have as many as three layers, but fails to disclose that the middle layer is formed to have multiple sublayers as required in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848